Citation Nr: 0419872	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
bronchitis with asthma, currently rated as 60 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.


WITNESS AT HEARING ON APPEAL

Appellant and his mother and wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1974.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1999 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
on November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for to be granted.  The notification 
should also inform the veteran what evidence he needs to 
obtain, what actions the RO will take, and ask him to submit 
all available evidence, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  The 
veteran has never been provided with a letter notifying him 
of the VCAA.

The record indicates that the veteran had filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits by means of a decision by 
an Administrative Law Judge in February 1999.  The RO must 
contact the Social Security Administration and obtain all 
records related to the veteran's Social Security claim.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must provide the veteran with 
a letter notifying him of the provisions 
of the VCAA in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for an increased rating and 
special monthly compensation to be 
granted.  The RO should ensure that the 
veteran is notified what action he must 
take and what action the RO will take on 
his claims, and he must be asked to 
provide all available information.  The 
RO should ensure that all requirements of 
notification under the VCAA have been 
met.

2.  The RO should request the Social 
Security Administration to provide all 
medical records concerning the veteran's 
award of disability benefits with that 
agency in February 1999.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence and make a de 
novo determination with respect to his 
entitlement to the claimed benefits.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




